Citation Nr: 0209771	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  96-52 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1996 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in February 1999.


FINDINGS OF FACT

1. The veteran's PTSD is productive of severe social and 
industrial impairment.  

2. The veteran's only service-connected disability is PTSD, 
evaluated as 70 percent disabling.  

3. The veteran has had two years of college education and 
training in a machine shop.  He last worked in federal 
security in 1988.  

4. The service-connected PTSD prevents him from obtaining and 
maintaining substantially gainful employment consistent 
with his education and occupational experience.  


CONCLUSIONS OF LAW

1. The schedular criteria for an increased rating of 70 
percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R Part 4, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

2. The criteria for entitlement to a 100 percent schedular 
evaluation based on individual unemployability due to PTSD 
pursuant 38 C.F.R. § 4.16(c) have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.16(c), Diagnostic Code 
9411 (effective prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
applicable to cases involving applications to reopen a 
previously denied claim on the basis of new and material 
evidence.  Quartuccio v. Principi (U.S. Vet. App. No. 01-997 
June 19, 2002).  

The regulations implementing the VCAA were adopted on August 
29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation, and the Board finds 
that all pertinent evidence has been obtained and the veteran 
has been afforded a VA examination and informed of the 
criteria necessary to establish his claim.  Therefore, the 
Board finds that the veteran has not been prejudiced and it 
may proceed with a decision.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

Service connection for PTSD was granted by the RO in a 
November 1991 rating decision.  The current 50 percent 
evaluation was assigned at that time.  The veteran claimed an 
increased evaluation, as well as a total rating by reason of 
individual unemployability due to service connected 
disability in September 1994.  In his application for a total 
rating, he indicated that he had two years of college 
education and training in a machine shop.  He stated that he 
last worked as a federal employee in security and had not 
worked since 1988.  

An examination was conducted by VA in December 1995.  At that 
time, it was reported that the veteran had been attending 
group therapy sessions since 1990.  During the interview, the 
examiner stated that he saw nothing unusual about the 
veteran.  He complained of being "stressed out."  He had 
separated from his daughter's mother after they had been 
together for about ten years, but that he took care of his 
daughter, taking her to school and feeding her every day.  He 
stated that when he became tense, his stomach would bother 
him.  He said that crowds bothered him and he did not 
socialize much because he did not want to.  His sleep was 
disturbed, and he only got about three hours of sleep a 
night.  He had nightmares off and on, and said that they 
increased in frequency when he was under stress.  He had no 
hallucinations and no real delusions were described.  He 
could not watch war movies.  He sometimes had flashbacks and 
stated that he lived near a nightclub where there was 
occasional shooting at night.  When he heard gunshots he 
would hit the floor and feel that he was back in Vietnam 
again.  Backfires also bothered him and he used earplugs on 
the fourth of July.  He stated that he could shoot off 
fireworks himself, but that it would bother him if he were 
surprised.  He stated that he did not believe he had been 
productive since coming back from Vietnam.  He felt guilty 
about things, but he did not go into detail.  

On mental status evaluation, he was appropriately dressed, 
had a beard, but kept his cap on.  His face showed no 
particular change.  His speech was normal.  He stated that he 
felt depressed all the time.  He did not feel like he was 
living as he should.  He denied crying spells, but sometimes 
felt tears in his eyes.  He was abstract on proverbs and 
thought processes were normal.  Memory was fair.  He was well 
oriented to time, place and person, but said that he 
sometimes lost it if he got upset.  He was quite alert.  He 
stated that since Vietnam, he had had a fear of heights, 
which he attributed to seeing people fall off of "monkey 
bridges" while in Vietnam.  He did quit one job because he 
had to climb a tower.  The examiner stated that he found 
depression and anxiety.  Insight was superficial, but 
judgment was good.  There were suicidal thoughts, but no 
attempts.  The diagnosis was PTSD.  

Outpatient treatment records of the veteran's contract 
private psychologist, dated from 1990 to 1995, show that the 
veteran was attending fairly regular sessions during this 
time.  When last evaluated, it was reported that the veteran 
continued to improve functionally, but was still restricted 
or marginal at times.  These exacerbations were caused by 
stressful situations.  

VA outpatient treatment records, dated from 1994 to 1996, 
show that the veteran received treatment for various 
disabilities, including his service connected PTSD. 

The veteran testified at a hearing at the RO in April 1997.  
The veteran testified regarding his ongoing outpatient 
therapy, including his medication regimen, which had remained 
unchanged.  He discussed his inability to socialize, stating 
that he tried to isolate himself as much as possible.  For 
example, he stated that he did not go out to eat or the 
movies.  He also related his employment history and described 
symptoms of his PTSD.  

An examination was conducted by VA in October 1997.  At that 
time, the veteran stated that he believed that his PTSD was 
worsening.  He reported having nightmares that invariably 
involved firefights and jungle action.  He sometimes would 
awaken sweating and sometimes just felt drained.  In the last 
year he reported having had more intrusive thoughts about the 
war, which were triggered by something on television.  He 
reported being easily startled by loud noises such as a car 
backfire or door slamming.  He avoided crowds and was 
uncomfortable even in a grocery store.  He avoided watching 
war movies and lived alone, although he did care for his ten-
year-old daughter.  He had not been able to hold a job since 
returning from Vietnam.  He said that he was a machinist by 
trade, but could not concentrate.  He had recently found out 
that one of his sons had been murdered and, while he had 
maintained sobriety for a fairly lengthy period after a 
history of alcohol abuse, this caused him to begin drinking 
again.  He had been sober since August.  

On mental status evaluation, he was casually groomed and made 
minimal eye contact.  He was fully cooperative and gave no 
reason to doubt any of the information.  He displayed some 
dysphoria and anger, but none of this was directed at the 
examiner.  The predominate moods were depression and anger.  
His affect was appropriate.  Thought processes and 
associations were logical and tight and there was no 
looseness of association or confusion.  There was no gross 
impairment of memory and he was oriented times three.  There 
were no complaints of hallucinations and no delusional 
material was noted.  Insight and judgment were adequate.  He 
did report suicidal and homicidal ideation, but denied any 
plans or intent.  He was competent and not in need of 
psychiatric hospitalization.  The diagnosis was PTSD.  The 
Global Assessment of Functioning (GAF) score was 48.  

Several decisions of the Social Security Administration 
(SSA), dated in 1990 and 1991 have been received.  These 
decisions were associated with the medical records utilized 
in the determinations.  It was the initial finding of the SSA 
that the veteran was not totally disabled due to his primary 
diagnosis, which was listed as PTSD.  This decision was 
subsequently revised so that the veteran was found to be 
totally disabled by reason of his PTSD, a dissociative 
disorder and alcohol abuse.  Accompanying these decisions 
were copies of VA and private medical reports dated from 1969 
to August 1998.  An August 1998 private psychological report 
shows that he had poor concentration, an inability so stand 
noise and that his medications interfered with his ability to 
handle machinery.  He was noted to be coherent and relevant, 
but was initially angry and overly defensive.  He did relax 
during the interview and displayed a full range of affect.  
He was spontaneous and his thought processes were logical and 
well organized.  He complained of flashbacks on a weekly or 
bi-weekly basis that were often triggered by a loud noise.  
He was not suicidal and slept adequately with the aid of 
medication.  Affect was appropriate for content and mood was 
dysphoric.  He said he was depressed.  He was oriented and 
memory was adequate.  It was noted that he lived alone, 
although his daughter visited him every day.  He cooked, did 
his own housework, shopped, drove and managed his own money.  
He was completely self-sufficient.  He stated that he had no 
friends.  He was able to relate to others adequately, but did 
not do so.  The diagnosis was PTSD.  The GAF score was 60.  
It was noted that the veteran was not going to get any better 
than his current level. 

VA medical records, dated from 1996 to February 1999, show 
that the veteran continued to receive therapy for PTSD.  When 
last evaluated at the mental health clinic in August 1998, 
the veteran had complaints of intrusive thoughts, nightmares, 
social isolation and avoidance, decreased interest in 
activities, sleep disturbances, irritability, hypervigilance 
and an exaggerated startle response.  He had no depression, 
substance abuse, or panic episodes.  He was oriented times 
three, denied hallucinations, delusions, and suicidal or 
homicidal ideation.  Memory, insight and judgment were fair.  
Mood was neutral and affect was appropriate.  The diagnostic 
impression was PTSD.  The GAF score was listed as 41. 

A social and industrial survey was conducted by VA in 
February 2002.  It was noted that the veteran's medical 
diagnoses included his service-connected PTSD as well as 
hypertension, a torn rotator cuff, arthritis, esophageal 
reflux and dermatophytosis of the feet.  The veteran's 
military history, work history and social history were 
reviewed.  He reported that he last worked, at the Pine Bluff 
Arsenal, in 1987.  He stated that, after getting a job, he 
often would not be able to get along with his supervisor.  
Following his return from Vietnam, he was never able to work 
at any one job for more than a few months at a time.  The 
veteran had social impairment and it was noted that the 
veteran had had involvement, and children, with several 
women, but that he had never been able to maintain a 
consistent relationship with any of them.  He also had 
impairment in work functioning and had not been able to hold 
a job for more than a few months at a time.  Her continued to 
experience symptoms of PTSD and to seek treatment for this 
condition.  

An examination was conducted by VA in February 2002.  He said 
that he continued to have problems involving flashbacks and 
nightmares.  He reported that these occurred three to four 
times per month and involved combat.  With medication, he was 
getting four hours of sleep per night.  He reported intrusive 
thoughts about the war that could be triggered by things he 
was or heard on the news.  He lived with his 14 year-old 
daughter.  He last worked in 1987 and spent his time doing 
household chores and raising his daughter.  On mental status 
evaluation, it was noted that he appeared somewhat anxious.  
Speech was within normal limits.  The predominant mood was of 
anxiety and his affect was appropriate.  Thought process and 
associations were logical and tight, without confusion.  He 
did not complain of hallucinations or delusions.  Insight was 
limited, but judgment was adequate.  He denied suicidal or 
homicidal ideation.  The diagnosis was PTSD.  The GAF Score 
was 48.  The examiner commented that the veteran's symptoms 
appeared to be moderate to severe and that the veteran was 
rather vague about the reasons why he could not work other 
than stating that he was uncomfortable being around people.  
It was not clear that the veteran would not be able to work 
in a setting where he was able to work alone.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that on November 7, 1996, which was during the 
pendency of the veteran's claim, the regulations for the 
evaluation of PTSD were changed.  Where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, the Board will 
evaluate the veteran's disorder under both sets of 
regulations to ascertain if an increase may be warranted.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

A 50 percent evaluation is warranted for PTSD where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective November 
7, 1996).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed.1994).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A review of the records shows that the veteran is receiving 
continuous treatment at a VA medical facility for the PTSD.  
The medical records show that the veteran's PTSD worsens when 
he is under stress.  When last evaluated at the VA mental 
health clinic in August 1998 he reported intrusive thoughts, 
nightmares, social isolation and avoidance, decreased 
interest in activities, sleep disturbances, irritability, 
hypervigilance and an exaggerated startle response.

Additionally, the recent VA examination showed that he was 
experiencing flashbacks and nightmares resulting only four 
hours of sleep per night with the use of medication.  
Furthermore his insight was limited.  

Although the August 1998 private psychological report 
contains a GAF score of 60, the GAF scores assigned following 
the October 1997 and February 2002 VA examinations and the 
August 1998 outpatient evaluation ranged from 41 to 48. 

After a review of the record, the Board finds that the PTSD 
is productive of severe impairment.  Therefore, a rating of 
70 percent is warranted under the criteria in effect prior to 
November 7, 1996.  

However, this same evidence does not provide a basis for a 
100 percent schedular rating under either the old or revised 
rating criteria.  The current evidence does not show gross 
impairment in thought processes or communication or the 
presence of delusions or hallucinations.  He has not 
exhibited symptoms that border on gross repudiation of 
reality.  As such a rating in excess of 70 percent is not 
warranted.  

The veteran's only service-connected disability is his PTSD, 
which as previously discussed, is rating as 70 percent 
disabling.  Under these circumstances, the provisions of 38 
C.F.R. § 4.16(c) effective prior to November 7, 1996 must be 
considered.  In such cases where the only compensable service 
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c).

The veteran has been unemployed for many years and has been 
found unemployable by the SSA due primarily to his PTSD.  He 
last worked in 1988 as a security person.  He has two years 
of college and received training in machine shop.  As 
previously discussed the evidence shows that the PTSD results 
in severe impairment.  Also the recent VA GAF scores ranged 
from 41 to 48 which is indicative of serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

Based on this evidence the Board finds that the service 
connected PTSD is so debilitating as to prevent him from 
obtaining and maintaining substantial gainful employment 
consistent with his education and occupational experience. 
Accordingly, it is the Board's judgment that a 100 percent 
schedular rating is thus warranted pursuant to 38 C.F.R. § 
4.16(c), which was in effect prior to November 7 1996.  In 
view of the grant under 38 C.F.R. § 4.16(c), consideration of 
the claim of a total rating for compensations purposes under 
38 C.F.R. § 4.16(a)(b) is moot.  


ORDER

Entitlement to an increased rating of 70 percent for PTSD and 
a 100 percent schedular evaluation pursuant to 38 C.F.R. § 
4.16(c) (1996), are granted subject to the controlling 
regulations governing the payment of monetary benefits.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

